Order entered February 18, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00745-CR

                        MIGUEL ANGEL CASTELLANOS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-82163-2017

                                             ORDER
       Before the Court is appellant’s February 13, 2020 third motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due on or before March 4,

2020. If appellant fails to file his brief by that date, we will abate the appeal for a hearing without

further notice. See TEX. R. APP. P. 38.8(b)(3).


                                                        /s/    CORY L. CARLYLE
                                                               JUSTICE